                                                                            ^■^^TES_DIST^^
                                                                              -TlLE^ '

UNITED STATES DISTRICT COURT
                                                                             SEP 1 3 2019
WESTERN DISTRICT OF NEW YORK
                                                                                geWENQUlS
                                                                                 DISTRIQ.

UNITED STATES OF AMERICA,

                                                      DECISION AND ORDER
              V.

                                                      I:I7-CR-00I29EAW
RICHARD EUCAS,

                     Defendant.



L      BACKGROUND


       Defendant Richard Eucas ("Defendant") was charged in a one-count Indictment

returned on July 11, 2017, with conspiracy to possess with intent to distribute and to distribute

5 kilograms or more of cocaine, in violation of 21 U.S.C. § 846. (Dkt. 18). Defendant was

initially charged with eo-defendant Dominie Daniels ("Daniels"). The only count in the

Indictment (Count I) read as follows:

       Beginning in or about May 2017, the exact date being unknown, and continuing
       to on or about May 15, 2017, in the Western District of New York, and
       elsewhere, the defendants, RICHARD LUCAS and DOMINIC DANIELS, did
       knowingly, willfully and unlawfully combine, conspire and agree together and
       with others, known and unknown, to commit the following offenses, that is, to
       possess with intent to distribute, and to distribute, 5 kilograms or more of a
       mixture and substance containing cocaine, a Schedule II controlled substance,
       in violation of Title 21, United States Code, Sections 841(a)(1) and
       841(b)(1)(A). All in violation of Title 21, United States Code, Section 846.

{Id. at I). Mr. Daniels pleaded guilty on July 19, 2018. (Dkt. 91). A jury trial commenced

with respect to Defendant on May 15, 2019. (Dkt. 222). On May 28, 2019, the jury returned




                                              - I
a verdict of guilty with respect to Count 1, although the drug weight the jury attributed to

Defendant was less than 5 kilograms of cocaine (but 500 grams or more). (Diet. 238).

Sentencing is scheduled for September 25, 2019. (Dkt. 253).

      On July 1, 2019, Defendant filed a motion pursuant to Fed. R. Grim. P. 33 seeking to

dismiss the Indictment or alternatively for a new trial. (Dkt. 245). Defendant asserts three

arguments in support of his motion: (1) no conspiracy was proven nor did one exist; instead,

according to Defendant, at best the Government proved a buy and sell agreement, but not a

conspiracy; (2) the Court improperly amended the Indictment by striking Mr. Daniels' name

and allowing evidence concerning multiple conspiracies, and then failed to properly instruct

the jury with a multiple conspiracies charge; and (3) the Court erred by allowing Special

Agent Wisniewski to testify concerning his military service as background information during

his direct examination. The Government filed its brief in opposition to Defendant's motion

on July 23,2019. (Dkt. 250).

      Familiarity with the underlying facts ofthe case and procedural history is assumed for

purposes of this Decision and Order. The Court has carefully reviewed the issues raised by

Defendant and concludes that the motion should be denied for the reasons set forth herein.


II.   RULE 33 STANDARD

      Rule 33 ofthe Federal Rules ofCriminal Procedure allows a court to vacate ajudgment

and grant a new trial "if the interest of justice so requires." Fed. R. Crim. P. 33(a). In

evaluating the sufficiency of the evidence for purposes of Rule 33, the Court "must examine

the entire case, take into account all facts and circumstances, and make an objective
evaluation." United States v. Ferguson,246 F.3d 129, 134(2d Cir. 2001). "The ultimate test

on a Rule 33 motion is whether letting a guilty verdict stand would be a manifest injustice."

Id. "In other words,'[tjhere must be a real concem that an innocent person may have been

convicted.'" United States v. Snype,441 F.3d 119, 140(2d Cir. 2006)(alteration in original)

(quoting Ferguson, 246 F.3d at 134).

       "The defendant bears the burden ofproving that he is entitled to a new trial under Rule

33...." United States v. McCourty, 562 F.3d 458,475(2d Cir. 2009). "Because motions for

a new trial are disfavored in this Circuit the standard for granting such a motion is strict...."

United States v. Gambino, 59 F.3d 353, 364 (2d Cir. 1995). A court will grant a new trial

only "in the most extraordinary circumstances." United States v. Locascio,6 F.3d 924, 949

(2d Cir. 1993).

III.   CONSPIRACY V. BUY-SELL AGREEMENT


       Defendant contends that, at most, he was involved in a buy-sell agreement, and

therefore the evidence does not support the conspiracy conviction. (Dkt. 245 at 10-16).

Defendant never raised this defense during trial nor did he request a jury charge on the issue.

See United States v. Lyle, 919 F.3d 716,737(2d Cir. 2019)(where defendant never requested

buyer-seller instruction at trial, no plain error "because the government presented ample

evidence of a narcotics conspiracy beyond a buyer-seller relationship"). Even if Defendant

had raised the issue, it is apparent no rational factfinder could conclude Defendant was just a
buyer of narcotics—rather, the evidence established beyond a reasonable doubt that

Defendant was deeply involved in a major cocaine conspiracy.

       A.     Legal Standard


      "The crux of a conspiracy is an agreement between two or more persons to join

together to accomplish something illegal." Id. "[Lfjnless at least two persons have a shared

purpose or stake in the promotion of an illegal objective, there is no conspiracy." United

States V. Parker, 554 F.3d 230, 234(2d Cir. 2009)(emphasis in original). Accordingly, the

Court charged the jury that in order to sustain its burden of proofthe Government must prove

beyond a reasonable doubt the following two elements: (1) the existence of the conspiracy

charged in Count 1 of the Indictment—^namely, an agreement or understanding to violate

federal drug laws making it illegal to distribute, or possess with the intent to distribute,

cocaine, and (2) Defendant knowingly became a member of the conspiracy—^that is that he

knowingly associated himself with and participated in the alleged conspiracy to distribute, or

possess with the intent to distribute, cocaine. The jury concluded that the Government met

its burden of proof. The jury's verdict is entitled to deference. See United States v. Rojas,

617 F.3d 669,674(2d Cir. 2010)("In assessing the sufficiency ofthe evidence in the context

of a conspiracy conviction, 'deference to the jury's findings is especially important . . .

because a conspiracy by its very nature is a secretive operation, and it is a rare case where all

aspects of a conspiracy can be laid bare in court.'" (alteration in original)(quoting United
States V. Wexler, 522 F.3d 194, 207 (2d Cir. 2008)). Moreover, the Court agrees that the

Government plainly met its burden of proof in this case.

       The Second Circuit has recognized "a 'narrow exception' to the conspiracy rule for a

transaction between a buyer and seller of drugs." Lyle, 919 F.3d at 737. "Under this rule,

notwithstanding that a seller and buyer agree together that they will cooperate to accomplish

an illegal transfer of drugs, the objective to transfer the drugs from the seller to the buyer

cannot serve as the basis for a charge of conspiracy to transfer drugs." Parker, 554 F.3d at

234. In other words, a buyer-seller relationship "'[wjithout more,' is insufficient to establish

a conspiracy." Rojas, 617 F.3d at 674 (alteration in original)(citation omitted); see United

States V. Brock, 789 F.3d 60, 63 (2d Cir. 2015)("[T]he buyer's agreement to buy from the

seller and the seller's agreement to sell to the buyer cannot 'be the conspiracy to distribute,

for it has no separate criminal object.'"); United States v. Colella,637 F. App'x 625,626(2d

Cir. 2015)("In a literal sense, any drug deal constitutes a conspiracy to distribute drugs,

regardless of the quantity of drugs sold or of the intentions of the parties to engage in an

extended criminal enterprise.").

       Of course, the exception does not apply simply because a buyer-seller relationship

exists between co-conspirators. Parker,554 F.3d at 235. In other words,the exception "does

not protect either the seller or buyer from a charge they conspired together to transfer drugs

if the evidence supports a finding that they shared a conspiratorial purpose to advance other

transfers, whether by the seller or by the buyer." Id.




                                             -5-
      "The rationale for [the buyer-seller] exception is that, while a drug sale is a substantive

crime, it should not be characterized as a conspiracy because it has no separate criminal

object." Rojas, 617 F.3d at 674 (quotation omitted). "The primary reason for this exception

is to avoid imposing the more severe punishments resulting from liability for conspiracy to

distribute controlled substances upon individuals who merely buy and possess controlled

substances for their own personal use." United States v. Dove, 884 F.3d 138, 151 (2d Cir.

2018); see Colella, 637 F. App'x at 627 ("Among other reasons [for the buyer-seller

exception], penalizing users buying drugs for their own consumption to the same degree as

dealers working for criminal enterprises would be inconsistent with federal narcotics laws,

which prescribe harsher penalties for dealers than for mere users."); Parker, 554 F.3d at 235

("[I]f an addicted purchaser, who acquired drugs for his own use and without intent to

distribute it to others, were deemed to havejoined in a conspiracy with his seller for the illegal

transfer ofthe drugs from the seller to himself, the purchaser would be guilty of substantially

the same crime, and liable for the same punishment, as the seller.").

      "The critical inquiry in each case is whether the evidence in its totality suffices to

permit a jury to find beyond a reasonable doubt that the defendant was not merely a buyer or

seller of narcotics, but rather that the defendant knowingly and intentionally participated in

the narcotics-distribution conspiracy by agreeing to accomplish its illegal objective beyond

the mere purchase or sale." United States v. Hawkins,547 F.3d 66,73-74(2d Cir. 2008). The

Second Circuit has "avoided listing factors to guide what is a highly fact-specific inquiry,"
but it has identified a non-exhaustive list of relevant factors including "whether there was

prolonged cooperation between the parties, a level ofmutual trust, standardized dealings,sales

on credit ('fronting'), and the quantity of drugs involved." Id. at 74 (quotation omitted); see

also Rajas,617 F.3d at 675 (setting forth a "non-exclusive list ofconsiderations"). "No single

factor is dispositive." Hawkins, 547 F.3d at 74.

       B.     Analvsis


       Here, Defendant was not involved in a simple buy-sell agreement. Rather, the proof

established that Defendant shared a conspiratorial purpose with his seller and others to

advance far more transfers than just a simple sale of drugs from the seller to Defendant.

Defendant was involved in a highly organized drug distribution operation.

       As an initial matter, there was no proofthat Defendant was a consumer of drugs (as is

often the case with a defendant entitled to the protection ofthe buy-sell exception). Instead,

the evidence at trial established that Defendant was purchasing cocaine in kilogram amounts

for distribution.


       According to Defendant's statement provided to law enforcement, Ricardo Vega

("Vega"),a supplier from Texas,fronted him 9 kilograms ofcocaine a day before Defendant's

arrest, and he owed Vega a total of $272,250 for that cocaine. {See Govt. Trial Ex. 18).

Defendant stated that his relationship with Vega developed from his association with other

Texas suppliers, namely Raul Montes, Sr. {Id.). The credible evidence established that

Defendant and Daniels were distributing the cocaine obtained from Vega to other drug




                                             -7
traffickers in the Buffalo area in wholesale quantities, and at the time of their arrest on May

15, 2017, Defendant and Daniels had established Room #113 at the Comfort Inn and Suites

Buffalo Airport Hotel ("Comfort Suites") located at 901 Dick Road in Cheektowaga, New

York, as their base of operations.

       Vega had a stake in Defendant's operations because he needed Defendant to

successfully sell the cocaine so as to pay him the almost $300,000 that was owed. The mutual

trust between Vega and Defendant was also demonstrated by the plan to have cocaine

delivered by an unknown Mexican male at the Red Roof Inn in Lancaster, New York (with

the sale proceeds subsequently retrieved by another unidentified transporter). Similarly, the

evidence established the mutually beneficial arrangement between Defendant and Daniels,

who both had access to Room #113 where over $30,000 in U.S. currency was kept in the safe.

Indeed, Defendant's allegiance to Daniels was displayed by his refusal to discuss his

involvement when interviewed by law enforcement.

       The totality of the evidence in this case easily supports a finding that Defendant was

not merely a buyer or seller of narcotics, but rather he "knowingly and intentionally

participated in the narcotics-distribution conspiracy by agreeing to accomplish its illegal

objective beyond the mere purchase or sale." Hawkins, 547 F.3d at 73-74. The Court has

reviewed the decision in United States v. Garner, No. 17-CR-49, 2019 WL 2281225

(W.D.N.Y. May 29, 2019), cited extensively by Defendant in his motion, and that decision

does not change this Court's analysis. In this case. Defendant was involved in a quintessential




                                             -8-
cocaine conspiracy, and his attempts to argue that he was simply a buyer or transferee of

cocaine ignores the significant evidence introduced at trial. As a result, there is no risk here

that Defendant was wrongly convicted of the conspiracy charge, and his Rule 33 motion on

this basis is denied.


IV.    CLAIMS REGARDING MULTIPLE CONSPIRACIES

       Defendant contends that by omitting Daniels name from the Indictment read to the

jury,"a variance arose because the evidence at trial could not mesh with those alleged in the

indictment returned by a grand jury." (Dkt. 245 at 17). Defendant goes on to argue that "the

jury was allowed to hear testimony of more than one alleged conspiracy" through the

introduction ofevidence outside the time period set forth in the Indictment, and that the Court

erred in not providing a requested multiple conspiracies instruction. {Id.). Defendant appears

to argue that the introduction of pre-May 2017 evidence resulted in both a variance and

constructive amendment of the Indictment. {Id. at 18-19). Defendant's argument raises a

number of issues that the Court will attempt to unravel.

       A.     Legal Standards Applicable to Issues Raised bv Defendant

               I.       Constructive Amendment


       The Second Circuit has explained that "[a] constructive amendment occurs when the

charge upon which the defendant is tried differs significantly from the charge upon which the

grand jury voted." Dove, 884 F.3d at 146.

       [A]defendant raising a claim ofconstructive amendment must show that"the
       terms of the indictment are in effect altered by the presentation of evidence
       and jury instructions which so modify essential elements of the offense



                                             -9-
       charged that there is a substantial likelihood that the defendant may have
       been convicted of an offense other than that charged in the indictment."

United States v. Pierce, 785 F.3d 832, 844-45(2d Cir. 2015)(quoting United States v. Vilar,

729 F.3d 62, 81 (2d Cir. 2013) (emphasis in original). In other words, a constructive

amendment occurs when either the proof at trial or the trial court's jury instructions provide

a basis not considered by the grand jury for the petit jury to convict. However, as explained

by the Second Circuit:

       Not every alteration of an indictment . . . rises to the level of a constructive
       amendment. For a defendant to prevail on such a claim, he must demonstrate
       that either the proof at trial or the trial court's jury instructions so altered an
       essential element of the charge that, upon review, it is uncertain whether the
       defendant was convicted of conduct that was the subject of the grand jury's
       indictment. An indictment is not constructively amended, however, where a
       portion of the indictment that is unnecessary for a conviction of the crime
       charged is removed or altered. Rather, a constructive amendment occurs either
       where (1) an additional element, sufficient for conviction, is added, or (2) an
       element essential to the crime charged is altered.

Dove, 884 F.3d at 146(emphasis in original)(citations and quotation omitted). "An alteration

of the indictment that does not affect the core elements of the crime is not a constructive


amendment." Id. at 147.


              2.     Variance


      "A variance occurs when the charging terms of the indictment are left unaltered, but

the evidence offered at trial proves facts materially different from those alleged in the

indictment." Pierce, 785 F.3d at 845 (quoting United States v. Salmonese, 352 F.3d 608,621

(2d Cir. 2003)).




                                             - 10-
       Whereas a defendant alleging a constructive amendment must establish that
       the evidence or the jury charge on which he was tried broadens the possible
       bases for conviction beyond the indictment voted on by the grand jury, a
       defendant alleging a variance must establish that the evidence offered at trial
       differs materially from the evidence alleged in the indictment.

Dove, 884 F.3d at 147. "Although both constructive amendment and variance are based on

constitutional concerns, constructive amendment is a per se violation of the Grand Jury

Clause, while a defendant must show 'substantial prejudice' to warrant reversal on a variance

claim." Pierce, 785 F.3d at 845 (citation omitted).

       A variance occurs in a conspiracy case "[wjhen convictions have been obtained on the

theory that all defendants were members of a single conspiracy although, in fact, the proof

disclosed multiple conspiracies. . . ." Id. (alteration in original)(quoting United States v.

Bertolotti, 529 F.2d 149, 154(2d Cir. 1975)).

              3.     Evidence of Uncharged Criminal Activitv


       The Second Circuit follows an "inclusionary" approach to evidence admitted under

Federal Rule of Evidence 404(b), allowing for the admission of "other crimes, wrongs, or

acts" evidence "unless it is introduced for the sole purpose of showing the defendant's bad

character or unless it is overly prejudicial under Fed. R. Evid. 403 or not relevant under Fed.

R. Evid. 402." United States v. Pascarella, 84 F.3d 61,69(2d Cir. 1996)(citation omitted).

When evidence is admitted pursuant to Rule 404(b),upon request thejury should be instructed

"that the similar acts evidence is to be considered only for the proper purpose for which it was

admitted." Huddleston v. United States, 485 U.S. 681,691-92(1988).




                                             - 11
       On the other hand, evidence of uncharged criminal activity is not considered "other

crimes" evidence under Fed. R. Evid. 404(b)"if it arose out ofthe same transaction or series

of transactions as the charged offense, if it is inextricably intertwined with the evidence

regarding the charged offense, or if it is necessary to complete the story ofthe crime on trial."

United States v. Carboni, 204 F.3d 39,43(2d Cir. 2000).

              4.     Multiple Conspiracies

      "A single conspiracy exists where the government has shown 'that each alleged

member agreed to participate in what he knew to be a collective venture directed toward a

common goal.'" United States v. DeLaRosa, 700 F. App'x 13, 16 (2d Cir. 2017)(quoting

United States v. Martina, 664 F.2d 860, 876 (2d Cir. 1981)). Several factors typically are

relevant to determining whether a single conspiracy exists "including the overriding goal of

the conspiracy; the core group who led the conspiracy; if the individual operations shared

common participants; ifthe individual schemes were independent; and ifthe participants used

distinctive means and methods common among the individual operations." Id. at 16-17. "[I]t

is not necessary that the conspirators know the identities of all the other conspirators in order

for a single conspiracy to be found, especially where the activity ofa single person was central

to the involvement of all." United States v. Maldonado-Rivera, 922 F.2d 934, 963 (2d Cir.

1990)(quotation and citations omitted); see United States v. Chin, 534 F.2d 1032, 1035 (2d

Cir. 1976)("The essence ofthe crime is an agreement, and there is no more reason to say that




                                             - 12
a supplier of narcotics is necessarily engaged in two conspiracies because he has two sources

ofsupply than there would be because he had two purchasers.")-

       Under certain circumstances, it is appropriate to give a multiple conspiracies charge.

"The main purpose of a 'multiple conspiracies' instruction is to avoid any "'spill over effect"

of permitting testimony regarding one conspiracy to prejudice the mind ofthe jury against the

defendant who is not part ofthat conspiracy but another.'" United States v. Ulbricht,'Ho. 14-

cr-68 (KBF), 2015 WL 413426, at *1 (S.D.N.Y. Feb. 2, 2015)(quoting United States v.

Restrepo, 547 F. App'x 34, 40 (2d Cir. 2013)). "This instruction is thus appropriate in a

multiple-defendant case where 'there is a legitimate concern that a defendant who operated

on the periphery of a large, overarching conspiracy will be unfairly grouped in with a larger

conspiracy than he intended to join.'" Id. (quoting United States v. Richardson, 532 F.3d

1279, 1291 (11th Cir. 2008)).

       "[I]n order to secure a reversal for a failure to give a requested multiple-conspiracy

charge, a defendant must show both that there was evidence of separate networks operating

independently of each other and that he suffered substantial prejudice resulting from the

failure to give the requested charge." Maldonado-Rivera, 922 F.2d at 962-63 (quotations

omitted). "A refusal to give a multiple conspiracy charge does not prejudice defendant where

there was ample proof before the jury for it to find beyond a reasonable doubt that defendant

was a member of the conspiracy charged in the indictment." United States v. Vazquez, 113

F.3d 383, 386(2d Cir. 1997); see United States v. Cusimano, 123 F.3d 83, 89(2d Cir. 1997)




                                              13-
("A showing of 'substantial prejudice' requires the defendant to prove that the evidence in

support of the conspiracy or conspiracies in which he did not participate prejudiced the case

against him with respect to the conspiracy to which he was a party."),

       A multiple conspiracy charge is typically unnecessary "where the indictment charges

only one defendant who is at the hub of the conspiracy." Ulbricht, 2015 WL 413426, at * 1

(quoting Richardson,532 F.3d at 1291). In the case ofa single defendant,"there is no danger

of any 'spill over effect,' since the defendant is alleged to have participated in all

conspiratorial conduct." Id. As a result, "[cjourts in the Second Circuit have consistently

found that a 'multiple conspiracies' charge is unnecessary in the trial of a single defendant."

Id. (collecting cases); see United States v. Reid, 732 F. App'x 14, 16 (2d Cir. 2018)("A

defendant who is indicted and tried alone...cannot suffer substantial prejudice from a district

court's failure to issue a multiple-conspiracies instruction, even ifconduct charged as a single

conspiracy in the indictment in fact constituted two separate conspiracies in which the

defendant was involved."), cert, denied, 139 S. Ct. 252 (2018); United States v. Corey, 566

F.2d 429,431 n.3(2d Cir. 1977)("[Sjingle/multiple conspiracy analysis does not apply to the

trial of a single defendant."); Chin, 534 F.2d at 1035("We have been cited to no case which

involves only one defendant and where a claim of multiple conspiracies has been sustained.").

In other words, it is generally more difficult to make a showing of substantial prejudice

"where, as here, the trial was a short trial involving a single defendant." Cnsimano, 123 F.3d

at 89; see also Modem Federal Jury Instructions 19-5, Comment ("Generally speaking, the




                                             -14
[multiple conspiracy] instruction is appropriate in cases where a number of defendants have

been collectively charged in the indictment with participation in a single, overall conspiracy,

but where there is a basis for the defense claim that multiple conspiracies existed. Case law

suggests that the recommended charge is not appropriate in the trial ofa single defendant.").

       B.     Analvsis of Defendant's Claims


       In support of his claim of a variance. Defendant challenges the omission of Daniels'

name from the Indictment and the introduction of pre-May 2017 evidence. (Dkt. 245 at

16-20). Defendant also contends that the introduction ofthe pre-May 2017 evidence resulted

in a constructive amendment of the Indictment. {Id. at 19). The Court notes that Defendant

does not contend that the omission ofDaniels' name constituted a constructive amendment to


the Indictment. Indeed, any such claim would be without merit since the identity ofone's co-

conspirators is not an essential element ofthe offense charged. See Dove,884 F.3d at 147-48

(specific names of co-conspirators were not a necessary element of offense and therefore the

trial court's omission of the names from the jury charge did not constitute a constructive

amendment of indictment); United States v. Redd, 116 F.3d 1472, 1997 WL 346147, at *I

(2d Cir. 1997)(table decision)(on plain error review,"easily" concluding that there was no

constructive amendment when the district court omitted co-defendant's name when reading

indictment to the jury); see also United States v. Ray,899 F.3d 852, 865-866(10th Cir. 2018)

(no constructive amendment occurred where trial judge replaced name of defendant's wife

who had pleaded guilty with phrase "another person," noting that "[i]t is common practice at




                                            -15
trial to omit from an indictment information that's no longer relevant to the offenses—such

as counts related to a codefendant who previously pleaded guilty"), cert, denied,Ray v. United

States, 139 S. Ct. 1206 (2019); United States v. Monserrate-Valentin, 729 F.3d 31, 62 (1st

Cir. 2013) (district court did not err in instructing jury that it had to find the agreement

specified in the indictment "existed between at least two people" as opposed to the other

named conspirators); United States v. Johnson, 719 F.3d 660,668(8th Cir. 2013)("Because

the identity of a defendant's coconspirators is not an essential element of conspiracy, the

district court's failure to include the names ofthe coconspirators in the jury instructions was

not a constructive amendment of the indictment." (citation omitted)); United States v.

Whiteford, 676 F.3d 348, 361 (3d Cir. 2012)(omitting names of co-conspirators who were

not on trial from jury instructions was proper).

       Defendant's contention that the conspiracy proved at trial was somehow different than

the one charged in the Indictment lacks merit. The credible evidence established beyond a

reasonable doubt that during the time frame in the Indictment (beginning in or about May

2017, the exact date being unknown, and continuing to on or about May 15, 2017) in the

Western District of New York, and elsewhere. Defendant conspired with Daniels, Vega, and

others, to possess with intent to distribute, and to distribute, cocaine. Defendant's arguments

that Daniels' involvement was not established to be part ofthe proven conspiracy ignores the

credible evidence offered at trial. Defendant arrived at the Comfort Suites where Daniels had

just recently left carrying a blue bag with cocaine. Both Defendant and Daniels had keys to




                                            - 16
Room #113 in their personal possession, where approximately $33,490 was stored in a safe.

Upon being approached by law enforcement.Defendant abandoned his teenage son and fled—

ultimately being apprehended as he was running through traffic. Defendant was interviewed

by law enforcement and admitted to his role in major cocaine trafficking, although he refused

to talk about Daniels. In sum, the evidence established that Defendant and Daniels had a

partnership to distribute wholesale quantities of cocaine obtained from the Texas-supplier,

Vega. And this is plainly the conspiracy found by the jury, as evidenced by their decision to

determine Defendant's drug quantity based on the amount of drugs possessed by Daniels at

the time of his arrest (as opposed to the amount of drugs that Defendant admitted he had

received).

       With respect to evidence introduced involving events prior to May 2017,^ the Court

allowed the Government to introduce evidence of Defendant using an alias to travel to Texas

in January 2017, evidence of Defendant's December 2016 involvement with cocaine

trafficking at a Pilot truck stop in Pennsylvania, and Defendant's renting of a storage locker

at Life Storage located at 1275 Sheridan Drive in Tonawanda, New York. The evidence was

not introduced to prove that Defendant was involved in some conspiracy other than the one

charged in the Indictment. Rather, the Court concluded that this evidence was admissible—




•      To the extent Defendant is contending that he did not have notice of this evidence,
there is no support for that contention in the record. The Court agrees with the Government
that Defendant was fully aware of this evidence through discovery and pretrial motion
practice. (See Dkt. 250 at 15 n.2).



                                             17-
not as other crimes evidence under Rule 404(b)—^but rather as relevant background

information pertaining to the charged conspiracy. Even though the Indictment charged a

conspiracy occurring during May 2017, evidence of events occurring prior to that date was

relevant to proving the charged conspiracy. See United States v. Edwards, 723 F. App'x 48,

49-50 (2d Cir. 2018) (district court did not abuse its discretion in admitting evidence of

defendant's cocaine dealing as direct evidence of the charged heroin conspiracy where

evidence showed relationship between and among the defendant and other witnesses), cert,

denied, Arreola v. United States, 139 S. Ct. 1220(2019); United States v. Morillo-Vidal, 547

F. App'x 29, 30-31 (2d Cir. 2013)(evidence that defendant was involved in uncharged 2009

drug conspiracy was relevant background information and therefore not considered other

crimes evidence under Rule 404(b) as it explained relationship with co-conspirator and

knowledge of co-conspirator's role in national drug conspiracy); United States v. Romero-

Padilla, 583 F.3d 126, 130 (2d Cir. 2009)(proof that defendant and co-conspirator were

involved in another uncharged scheme to transport narcotics to the United States was relevant

background evidence that corroborated the charges in the indictment).

      Here, for instance, the evidence of Defendant's cocaine trafficking in December 2016

corroborated the veracity of his confession to law enforcement in May 2017. It also

demonstrated Defendant's connection to Raul Montes, Sr., which was important because it

was the basis for Defendant's introduction to Vega, from whom he obtained the cocaine in

May 2017. Similarly, Defendant's travel to Texas in January 2017, using an alias, was direct




                                             18-
evidence of his relationship with his sources of cocaine. Finally, the evidence of drug

trafficking from the evidence seized from the storage locker corroborated Defendant's

confession that he was involved in major cocaine trafficking.

       There was no basis for a multiple conspiracies charge in this case. This case did not

involve "separate networks operating independently of each other." Maldonado-Rivera, 922

F.2d at 962 (quotation omitted). Moreover, even if Defendant's pre-May 2017 activities

constituted evidence of a conspiracy different than the one charged in the Indictment,

Defendant was at the hub of any other conspiracy. Thus, there was no spill over prejudice.

In fact, the Court instructed the jury that evidence of events occurring prior to the time period

charged in the Indictment was introduced as background evidence, but reminded the jury that

Defendant was on trial only for the crime charged in the Indictment and not for any acts

outside the scope of that alleged conspiracy. Put simply. Defendant was properly convicted

ofthe conspiracy charged in the Indictment, and his claims otherwise lack merit.

V.     AGENT WISNIEWSKI^S MILITARY SERVICE


       DBA Special Agent Christopher Wisniewski was the final witness presented by the

Government as part of its case-in-chief. Among other things. Agent Wisniewski testified

concerning the interview that he conducted of Defendant after his arrest on May 15, 2017.

From the start of the case—during the opening statement—the defense challenged the

accuracy of the statements attributable to Defendant during that interview—contending that

this so-called "lynch pin" evidence should have been videotaped, questioning why the




                                             - 19
interview took place at the county sheriffs offices versus DEA headquarters, and arguing that

Defendant was in distress during the interview and it made no sense for him to make the

alleged admissions. Indeed, even now. Defendant continues to challenge the credibility of

Agent Wisniewski's testimony. {See Dkt. 245 at 15).^

       At the commencement of his direct testimony, after being asked about his tenure with

the DBA and educational background. Agent Wisniewski was asked: "Now, have you also

served in the military?" (Dkt. 260 at 4). Defense counsel objected to that question, which the

Court overruled, and Agent Wisniewski responded: "Yes." {Id.). Then, Agent Wisniewski

was asked a follow-up question, to which no objection was raised: "Can you tell the jury

about your military experience?" {Id.). In response to that follow-up question. Agent

Wisniewski testified without objection as follows:

      I enlisted at 17 years old the International Guard,that is a reserve branch ofthe
      Air Force. My first tour of duty, I served as a munitions specialist, which is,
      basically, I built bombs for the Air Force. My organization fell under a
      maintenance squadron. That was the organization responsible for fixing the
      bombs and putting them together and maintaining specialized equipment, the
      aircraft, that sort of thing. And then I changed careers. I went into security
      forces, which is basically the unit, the branch ofthe Air Force that is responsible
      for law enforcement on the installation as well as defending the air base from
      attacks. Then I became an OSI Special Agent, it's the Air Force Office of
      Special Investigations. And then from there, I took a commission and I became
      an Army officer and transferred to the Army and I became a JAG ... and judge
      advocate general as a JAG or lawyer for the military. And then I served a


^      As it did during the suppression hearing in this case, see United States v. Lucas, 338
F. Supp. 3d 139, 145 (W.D.N.Y. 2018), the Court found Agent Wisniewski to be a credible
witness. That conclusion was based on his demeanor on the witness stand and the content of
the testimony when viewed with respect to the other evidence in the case. The Court's
conclusion had nothing to do with his military service.



                                             20-
       combat tour in Iraq and I came back and stayed with the Army for a few more
       years and transferred back to the blue to the 107 in Niagara Falls and I'm the
       staff JAG Officer for the 107th.

{Id. at 4-5). The questioning then immediately moved to the investigation of Defendant.

Agent Wisniewski later referenced during his direct examination his familiarity with the band

saw equipment observed in Defendant's storage locker as a result of his military service.

Other than the foregoing, there was no other reference during the trial to Agent Wisniewski's

military service.

       In support of his Rule 33 motion, Defendant contends that a new trial is warranted

because admission of Agent Wisniewski's military service, and more specifically his combat

deployment, was improper. (Dkt. 245 at 20-23). Defendant contends that the testimony was

improper character evidence intended to bolster Agent Wisniewski's credibility. {Id. at 21).

On the other hand. Defendant concedes that testimony concerning Agent Wisniewski's

experience with the Air Force in aircraft maintenance was proper foundation testimony with

respect to the band saw observed in the storage locker rented by Defendant. {Id. at 21 n.7).

Thus, it seems as though the crux of Defendant's complaint concerns Agent Wisniewski's

testimony that he served a combat tour in Iraq.

      "[T]he trial court is entitled to wide discretion concerning the admissibility of

background evidence." United States v. Blackwell, 853 F.2d 86, 88 (2d Cir. 1988)(holding

that testimony conceming the defendant's service in the Marine Corps"was properly received

as background"). The Federal Rules of Evidence define "relevant evidence" as evidence




                                             21 -
having "any tendency to make a fact more or less probable than it would be without the

evidence" and "the fact is of consequence in determining the action." Fed. R. Evid. 401.

Although "[ejvidence which is essentially background in nature can scarcely be said to

involve disputed matter,... it is universally offered and admitted as an aid to understanding."

Blackwell, 853 F.2d at 88(alteration in original)(quoting Advisory Committee's notes to Rule

401). Thus, it is well within a trial court's discretion to allow testimony concerning a witness'

background, including military service, as part of an introduction of the witness to the jury.

Id.\ see, e.g., Bird v. West Valley City, No. 2;12-cv-00903, 2019 WL 1406614, at *7(D. Utah

Mar. 28, 2019) (collecting cases where military service was properly introduced as

background information);iVq/era v. City ofAnaheim,Vlo. 8:16-cv-01243-JLS-JCG,2018 WL

6039870, at *4 (C.D. Gal. July 23, 2018) (questioning of defendant concerning military

service properly admitted as relevant background information); United States v. Deel, No.

1;09CR00022, 2010 WL 519836, at *1 (W.D. Va. Feb. 11, 2010)("While military service or

disability is not admissible as character evidence in this case, I will allow a defendant who

testifies to give a brief and straight-forward recitation of his life history, including

employment and family details, simply as background evidence for the jury's benefit to judge

his credibility." (footnote omitted)); Wells v. Davis, No. 05-CV-0811-DRH, 2009 WL

3352642, at *2 (S.D. 111. Oct. 16, 2009)(denying plaintiffs' motion in limine to preclude

evidence of military service record of defendants on ground that evidence is relevant

background information); cf. United States v. Solomon,686 F.2d 863,873-74(11th Cir. 1982)




                                             -22-
(trial court did not abuse discretion in not allowing defendant to answer question about prior

military service).

       Here, the only question to which an objection was lodged pertaining to Agent

Wisniewski's military service was whether he had served in the military, to which he

answered in the affirmative. It was well within the Court's discretion to allow this question

and answer as part of general background information pertaining to Agent Wisniewski—he

was a significant witness, particularly with respect to alleged admissions made by Defendant

concerning his cocaine trafficking, and therefore it was appropriate for the jury to have this

general background information.

       With respect to the question and answer where more specific details of the military

service was elicited, no objection was lodged with respect to that question. Moreover, even

Defendant concedes that some of the information elicited in response to that question was

properly admitted {e.g., the information concerning Agent Wisniewski's work in aircraft

maintenance). (Dkt. 245 at 21 n.7). Furthermore, with respect to the combat tour reference,

even if an objection had been raised, a trial court is well within its discretion in allowing this

testimony as background information under the circumstances. Agent Wisniewski was not

asked about and did not testify about awards or commendations that he had received as part

of his military service—^which could be problematic. See United States v. Nazzaro, 889 F.2d

1158, 1168 (1st Cir. 1989)(declining to "upset" district court's ruling prohibiting defendant

from offering into evidence proof of military commendations); United States v. Brown, 503




                                               23-
F. Supp. 2d 239, 242-44 & n.4 (D.D.C. 2007)(distinguishing between fact of defendants'

military service which is properly admitted as background information and awards and

commendations which are more akin to character evidence in the form of specific instances

ofconduct). Rather, Agent Wisniewski described in narrative form the litany ofroles that he

had served in the military—^part of which Defendant concedes was relevant—and which

included a brief reference to a combat tour.

       Finally, even if the question at issue had been properly objected to, and even if it was

error for Agent Wisniewski to testify that he served a combat tour in Iraq, the reference was

fleeting, and it was never revisited during the proof or closing arguments. Moreover,

Defendant's attempt to equate this testimony with the jury knowing the military background

of the attorneys involved in the trial (Dkt. 245 at 22) is nonsensical—^the attorneys were not

witnesses in this case whose credibility needed to be assessed by the jury. As a result, even

if an error, the introduction of the testimony would not constitute "manifest injustice" so as

to justify a new trial under Rule 33.^




^      As the Government points out, the jury found Defendant guilty of a smaller drug
quantity as opposed to the over 5 kilograms as testified to by Agent Wisniewski. (Dkt. 250
at 16). Defendant even goes so far as to contend that "the jury totally disregarded the
statements attributed to Mr. Lucas after his arrest." (Dkt. 245 at 14). This undermines
Defendant's argument that Agent Wisniewski's testimony about his military service unduly
influenced the jury.



                                            -24
VI.   CONCLUSION



      For the foregoing reasons, Defendant's motion pursuant to Fed. R. Grim. P. 33 (Dkt.

245)is denied.

      SO ORDERED.




                                       ELIZA^TH a: WOLFORD
                                          jd States District Judge

Dated: September 13, 2019
       Rochester, New York




                                           25 -
